Citation Nr: 1110076	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  99-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and V. F.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 1998 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for PTSD.

The Veteran testified before a Member of the Board of Veterans Appeals in a June 2000 RO (Travel Board) hearing and a hearing transcript has been associated with the claims file.  This matter was remanded in September 2000 for additional development and adjudication.

The Member who conducted the June 2000 hearing retired during the course of the appeal.  In a November 2002 response, the Veteran elected to have another hearing.  The Board remanded this matter in December 2002 to allow such a hearing to be scheduled.

The Veteran testified before a Veterans Law Judge (VLJ) at a June 2003 RO (Travel Board) hearing and a hearing transcript has been associated with the claims file.  This matter was again remanded in January 2004 for additional development.

The VLJ who conducted the June 2003 hearing left employment with the Board during the course of this appeal.  The Veteran, in an October 2006 response, indicated that he desired another hearing.  The Board remanded this matter in November 2006 to allow such a hearing to be scheduled.

The Veteran testified before a VLJ at a June 2008 RO (Travel Board) hearing and a hearing transcript has been associated with the claims file.  Unfortunately, the VLJ who conducted that hearing is also no longer employed by the Board.  The Veteran indicated that he desired that another hearing be scheduled in an April 2010 response.  The Board remanded this matter in May 2010 to allow such a hearing to be scheduled.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ).  A hearing transcript has been associated with the claims file.


FINDING OF FACT

There is competent evidence of a nexus between the Veteran's diagnosed major depression and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, namely major depression, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.     §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not aid a veteran in substantiating a claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (published at 69 Fed. Reg. 59988, 59989 (2004)) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further notice and/or assistance is unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Grober, 10 Vet. App. 488, 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic diseases such as psychosis may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims (Court) has found that corroboration of every detail of a claimed stressor, including personal participation, is not required.  Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether a veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the General Counsel of VA addressed the issue of determinations as to whether a veteran engaged in combat with the enemy for the purposes of 38 U.S.C.A. § 1154(b).  VA's General Counsel has defined the phrase "engaged in combat with the enemy" as requiring that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (1999)

The Court has held that receiving enemy fire can constitute participation in combat. Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99. Evidence submitted to support a claim that a veteran engaged in combat for purposes of a claim of service connection for PTSD may include a veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).

Personality disorders are not considered disabilities for VA purposes and therefore cannot serve as a basis for a grant of service connection.  38 C.F.R. §§ 3.303(c), 4.9.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he suffers from an acquired psychiatric disorder, including PTSD, as a result of his service and that he has suffered from this disability continuously since service.

A June 1971 service entrance examination was negative for any relevant abnormalities and the Veteran denied suffering from depression of any sort in an accompanying Report of Medical History (RMH).

A May 1974 Report of Psychiatric Evaluation noted that the Veteran had "done well" during Basic Training and Advanced Individual Training, but had three "Article 15s" since been stationed in Europe.  The first two incidents were for being drunk on duty and for not being at the place of duty and resulted in a rehabilitative transfer 13 months ago.  A third "Article 15" for not being at the place of duty was issued four months ago.  The Veteran reported that his "unit was trying to burn" him.  Mental status examination found him to be alert, oriented and coherent without evidence of psychosis, neurosis or organic brain disorder.  He was psychiatrically cleared for action deemed appropriate by command.

A June 1974 service discharge examination was negative for any relevant abnormalities.  The Veteran reported that he suffered from nervous trouble and frequent trouble sleeping in an accompanying RMH.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to an acquired psychiatric disorder.

Service personnel records reflect a January 1973 statement from the Veteran's commanding officer indicating that he was "hard to get out of bed in the morning," that "he never [kept] his area clean without continued supervision on my part" and that he "only makes formation when he can fit it into his schedule."  An Article 15 was entered in January 1973 for failure to obey an order and resulted in the forfeiture of pay and additional duty.  A January 1973 Request for Rehabilitative Transfer, completed by the Veteran's commanding officer, noted that he "constantly caus[ed] unrest and require[d] more than the ordinary supervision normally needed to get the work required of him done."  The Veteran requested a transfer as he felt his assigned unit classified him as a "dud" and that no effort on his part could change this opinion.  This transfer request was granted in April 1973.

A June 1973 Criminal Investigative Command (CID) Report of Investigation indicated that the Veteran was robbed of $100.00 at gunpoint by three unidentified soldiers.

An Article 15 for misconduct was entered in February 1974 and resulted in a demotion of rank and the forfeiture of pay.  A third Article 15 was entered in June 1974 for failure to go at the time prescribed in the appointed place of duty and the Veteran was confined to a correctional custody for seven days as a result.  Three letters from the Veteran's commanding officers detail his various infractions, including his refusal to follow orders, keep his clean area and his hygiene deficits.  He was recommended to be discharged as unsuitable due to apathy in February 1974.

In August 1994, the Veteran was involved in a motor vehicle accident in which he was struck by another vehicle and thrown from a motorcycle.  He experienced multiple injuries as a result of this collision, including a closed head injury.

A June 1995 VA psychiatric examination reflects the Veteran's reports that he was working and leading a "successful life" until an August 1994 motorcycle accident.  He was hospitalized for two weeks and was unconscious for four days following this incident.  Since that time, he had experienced a significantly depressed mood and intermittent auditory and visual hallucinations.  Mental status examination revealed a depressed mood with a sad and tearful affect.  Thought process was normal and thought content was positive for auditory and visual hallucinations without delusions or elusions.  Insight and judgment were normal.  The Veteran was alert and oriented to the month and date but not the year.  There was impaired concentration and short-term memory.  Examination was negative for suicidal and homicidal ideas.  Following this examination and a review of the Veteran's claims file, diagnoses of a mood disorder (major depression) secondary to a general medical condition (multiple injuries secondary to a motor vehicle accident) and rule-out frontal lobe syndrome were made.  The examiner opined that it appeared that the Veteran's diagnosed major depression was based on the physical disability incurred as a result of the August 1994 motor vehicle accident as his life was "uneventful" prior to that incident and that he began to experience depression and memory difficulties after that incident.  A detailed neurological work-up was recommended as the Veteran's lability of mood could be attributed to possible frontal lobe syndrome.

A June 1995 VA general medicine examination noted that the Veteran had described symptoms compatible with organic brain syndrome secondary to a closed head injury received following the August 1994 motor vehicle accident.  Neurological examination revealed that his cranial nerve functions were intact except for the feeling of decreased pin-prick sensation over the entire right side of the face below the eye and midline compatible with neuropathy of the fifth cranial nerve.  Following this examination, an impression of a closed head injury with cerebral contusion and chronic organic brain syndrome was made.

Assessments of a personality change secondary to a 1994 closed head injury and polysubstance abuse were noted in a June 1997 VA treatment note.

A January 1999 treatment summary from Dr. T. H., the Veteran's treating VA psychologist, indicated that the Veteran had been assessed as suffering from chronic PTSD secondary and a pain disorder with depressed mood secondary to a 1994 motorcycle accident.  Rule-out dysthymia, depression and borderline personality disorder secondary to reports of a history of treatment during service as well as memory problems and difficulty concentrating secondary to a closed head injury were also assessed.

Assessments of dependent personality traits and mood disorder not otherwise specified (NOS) were made in an April 1999 VA treatment note.

A May 1999 treatment summary from Dr. T. H. indicates that he had been treating the Veteran since June 1997 and that he had been diagnosed with a mood disorder due to a closed head injury with major depression.  His symptoms included social withdrawal, isolation, poor judgment, impulsivity, paranoia, depression and chronic pain.

The Veteran reported that he had attempted suicide in the past and had attempted to shoot his mother and step-father in 1975 in a December 1999 VA treatment note.  An assessment of a personality disorder secondary to a closed head injury was made.

An assessment of depression secondary to a closed head injury was made in a February 2000 VA treatment note.

During a June 2000 Travel Board hearing, the Veteran testified that he was not treated for any mental disorder prior to service and that he received counseling by chaplains while stationed in Germany.  He was transferred from the Seventh Signal Brigade stationed in Hamburg to Nuremberg following a rehabilitative transfer request.  He was treated by a psychiatrist on one occasion about 90 days prior to discharge.  He received multiple Article 15s for an improper haircut and for being 10 minutes late for formation.  Following service, he "tried to live" and did not receive any follow-up with mental health providers until his 1994 motor vehicle accident.  He began to receive treatment at VA after this 1994 incident.

A June 2000 opinion from Dr. T. H. indicates that the Veteran's current diagnosis was major depression secondary to a closed head injury.  The provider noted that the Veteran's service treatment records documented treatment for a psychological disorder while stationed in Germany and that his personnel records showed a deterioration of his military conduct during the same period.  Due to his discharge around the same time frame, there was not sufficient time remaining during service to establish a clear diagnosis for a psychological disorder.  However, the symptoms contained within the service medical records certify that his psychological disorder first manifested while on active duty and a confirmed chronic condition would have been entered into his records had he not been discharged after these incidents.  He has continually suffered from major depression since service and it was at least as likely as not that his current psychological disorder was directly related to the incidents incurred during service.  His 1994 motorcycle accident aggravated this preexisting psychological disorder that had already manifested from his experience during service.  This opinion was based upon the provider's review of the Veteran's service treatment records, service personnel records and VA treatment records.

Diagnoses of schizophrenia and schizoaffective disorder were noted in an August 2001 VA treatment note.

An April 2002 VA treatment note reflected the Veteran's reports of continued thoughts of the difficulties he had maintaining helicopters while stationed in Germany.  He had been treated since 1997 for symptoms such as chronic pain, depression, anxiety, intrusive thoughts of trauma and nightmares.  These symptoms had worsened since his 1994 accident.  An assessment of chronic severe PTSD was made.

Assessments of depression and PTSD were reported in a July 2002 VA treatment note, with the Veteran's PTSD noted to be "secondary to trauma in [G]ermany."

Suicidal and homicidal ideations without a plan were reported in an October 2002 VA treatment note.  An assessment of major depression secondary to a medical condition was made.

An assessment of depressive disorder was noted in a January 2003 VA treatment note.

During a June 2003 hearing, the Veteran testified that he first began having psychiatric problems during service and that he has experienced such problems since service.  He worked maintaining helicopters while serving with the Second Armored Cavalry Air Cavalry Troop and a helicopter was shot down over Czechoslovakia which he was serving there.  He saw the metal remains of this helicopter and helmets, but did not see any bodies or personally know the pilot.  He served with another soldier that overdosed and was falsely accused of selling heroin.  He reported the identity of those selling heroin and was given a rehabilitative transfer to the Seventh Signal Brigade afterwards.  He was physically attacked by another soldier after his transfer and witnessed another soldier being sliced with a knife in his barracks.  After service, he received counseling from pastors.

A February 2006 VA psychological examination reflects the Veteran's reports of being falsely accused of selling heroin during service and an incident in which other soldiers threatened to kill him.  His current symptoms included insomnia, visual hallucinations, flashbacks, intrusive thoughts, aggression and suicidal ideations.  He reported being married five times since service and having worked "500" jobs prior to being injured in 1994.  Mental status examination found his mood to be blunted, his affect depressed and mildly anxious without looseness of associations or psychotic features during the interview.  Following this examination and a review of the Veteran's claims file, diagnoses of schizoaffective disorder and PTSD were made.  His schizoaffective disorder contributed to his depression and episodic hallucinations, creating paranoia.  His PTSD symptoms were directly related to the reported stressors.

The Veteran reported that he did not begin to receive mental health treatment until about 12 years ago in a March 2006 VA psychological examination conducted by the same individual as the February 2006 examination.  He also detailed the incidents in which he was physically assaulted by other soldiers and reported that he received threatening phone calls from one of these individuals after discharge.  The diagnoses included schizoaffective disorder and PTSD, which was based on his reported stressors.  Following this examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's diagnosed schizoaffective disorder was related to caused by his service as the examining psychiatrist did not find any evidence of mental illness in 1974 and there was no clinical evidence of mental health treatment until approximately 1994.

An April 2007 private treatment summary indicated that the Veteran's diagnoses on admission included dementia possibly due to polysubstance abuse and a history of schizoaffective disorder.

Diagnoses of residual type schizophrenic disorder, dementia NOS and delirium NOS were made in a July 2007 VA treatment note.

An April 2008 VA treatment note assessed the Veteran as suffering from chronic schizoaffective disorder, a mood disorder secondary to a past closed head injury incurred in a motorcycle accident and rule-out PTSD.  He was noted to have a marked lack of judgment and impulse control since his closed head injury.

During a June 2008 hearing, the Veteran testified regarding his in-service harassment.  His psychiatric symptoms began during service and have continued since that time.

A December 2008 statement from Dr. T. H. reflected the Veteran's reports that he was present when a fellow soldier cut his arm and was taken to the hospital during service.  He was also falsely accused of selling heroin and harassed by others in his company after reporting the individual who was selling heroin.

A June 2009 Memorandum indicated that the Veteran's reported stressor regarding a hard landing of a helicopter in June 1974 had been confirmed using United States Armed Services Center for Research of Unit Records (formerly USASCRUR, then CURR, now the Joint Services Records Research Center (JSRRC)).

An August 2009 VA psychological examination reflects the Veteran's reports of being falsely accused of selling drugs during service, being verbally and physically harassed by other soldiers after reporting another individual for selling heroin and witnessing another soldier getting his arm cut. Mental status examination found his mood to be anxious, his thought process circumstantial and paranoid ideations in his thought content.  He experienced persistent persecutory delusions as well as persistent auditory and visual hallucinations.  Passive suicidal and homicidal ideations were reported.  Insomnia, nightmares, hypervigilance and social isolation were also reported.  

Following this August 2009 examination and a review of the Veteran's claims file, diagnoses of schizoaffective disorder and polysubstance abuse, in remission, were made.  The examiner noted that the Veteran did not meet the diagnostic criteria for PTSD as he did not endorse feelings of intense horror, helplessness or fear from his reported in-service stressors although he harbored significant anger, resentment and paranoia regarding his military experience.  There were no reports of treatment for injuries sustained during the alleged assaults and he was psychologically cleared in 1974.  He did not seek mental health treatment until approximately 2000.  However, the Veteran's brother, who was present for the interview, did report that he was not the same person after being discharged in that he was angry, paranoid and avoided people.  The Veteran's behavior changes were more likely than not related to his history of prolonged polysubstance dependence, a closed head injury form the 1994 motorcycle accident and a history of schizoaffective disorder.

In a November 2009 statement, the Veteran reported that the verified hard helicopter landing had occurred ten days after he was discharged and did not impact him.

The Veteran testified about his reported in-service stressors during a November 2010 hearing.  He had told his mother what was happening to him in Germany but his mother was no longer living.  The Veteran's uncle testified that the Veteran had attempted to commit suicide in 2007 and that he had found him trapped in a hole in the bedroom floor.

Analysis

The Veteran has a current disability as he has been diagnosed with a variety of acquired psychiatric disorders, including major depression and schizoaffective disorder.  In order for his current acquired psychiatric disorder to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an active duty injury or disease or establishes that a diagnosis of psychosis was made within one year of discharge from active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.307; Shedden and Hickson, supra.  

The evidence suggesting such a nexus include a February 2006 VA psychological examination which determined that the Veteran's PTSD symptoms were directly related to his reported in-service stressors.  A June 2000 opinion from Dr. T. H., the Veteran's treating VA psychologist, determined that the Veteran's major depression was related to service as there had not been sufficient time during service to diagnosis the Veteran with a psychological disorder, that the symptoms described in his service records establish that his current psychological disorder began during service and that this psychological disorder has been continuous since discharge from service.  In addition, the Veteran has alleged a continuity of symptomology since service and reported suffering from nervous trouble in his June 1974 discharge RMH.

The evidence against such a nexus includes a March 2006 VA psychological examination which found that it was less likely than not that the Veteran's schizoaffective disorder was related to service.  An August 2009 VA examination determined that the Veteran's post-service behavior changes were more likely than not related to his history of polysubstance abuse, the 1994 closed head injury and his history of schizoaffective disorder.

The August 2009 VA examiner did not consider the Veteran's competent and credible reports of a continuity of symptomalogy.  See Jandreau, supra; Buchanan, supra.  The opinion did not address the Veteran's documented in-service difficulties following orders, interacting with superior officers and maintaining hygiene, all of which were considered and determined to be in-service manifestations of a psychological disorder by Dr.  T.H.  In addition, the August 2009 VA examiner noted that the Veteran did not seek mental health treatment until 2000; however, the evidence of record establishes that he began to receive treatment in 1995.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  The March 2006 VA psychological examiner offered an opinion as to the etiology of the Veteran's diagnosed schizoaffective disorder but did not address his diagnosed depression or the Veteran's competent and credible statements and testimony of record regarding continuing psychiatric symptoms from service to the present.  The Board is therefore affording little, if any, weight to the August 2009 and March 2006 opinions.

In contrast, the June 2000 opinion from Dr. T. H. provides a complete rationale and is based a review of the Veteran's service records.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that to be adequate a medical opinion must provide a rationale for its conclusions).  This opinion considered the Veteran's reports of a continuity of symptomology and the impact of the 1994 motorcycle accident on the Veteran's diagnosed depression.  Dr. T.H.'s opinion also indicates a review of the Veteran's personnel records that show a deterioration of his military conduct.  Thus, the Board finds that Dr. T.H. was "informed of the relevant facts" concerning the Veteran's claimed mental disorder.  Id. at 303.  As such, the Board finds it to be very probative of the nexus issue in question and is afforded much weight.

As the evidence is at least in equipoise and resolving all doubt in the Veteran's favor, entitlement to service connection for an acquired psychiatric disorder, namely major depression, is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Given the discussion above, the Board finds that there is no other separate and distinct mental disability potentially related to the Veteran's military service at any point during the pendency of the claim that is for consideration.  Accordingly, the award of service connection for an acquired psychiatric disorder, namely major depression, constitutes a full grant of the benefit sought on appeal.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, namely major depression, is granted.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


